 In the Matter of PACIFIC GAS & ELECTRIC COMPANY,EMPLOYERandUTILITY WORKERS UNION OF AMERICA,C10, PETITIONERCase No. 20-RC-1037.-Decided October 3, 1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harry Bamford, hearing-officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.-Pursuant to the provisions of Section 3 (b) of the. Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingxeasons:The Petitioner seeks a unit of all telephone operators at the Em-ployer's general executive offices at 245 Market Street, San Francisco,California, including the information clerk and the clerk-telephoneoperator, but excluding supervisors.The International Brotherhood,ofElectricalWorkers, AFL, herein called the Intervenor,' contendsthat the proposed unit is inappropriate inasmuch as telephone opera-tors are included in office and clerical units established in other de-partments and divisions in the Employer's utility system.TheEmployer also urges that the requested unit is inappropriate, but doesnot take any affirmative position as to what the unit should be.The telephone operators are part of the communications department,which is one of eight subdepartments in the department of electricIThe Intervenor was permitted to intervene although it does not claim representationamong the employees sought, in order to protest the Petitioner's unit request.91 NLRB No. 101.615 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperations 2The department of electric operations is one of twomain departments under the vice president in charge of operations,'and is part of the Employer's general executive offices.The telephone operations have been placed under the general super-intendent of communications only as a matter of convenience.Thus,until about 2 or 3 years ago, the telephone group bras under the juris-diction of the commercial department, which is also a branch of theEmployer's general executive, offices.The record shows that if con-ditions should change, these employees might be transferred to someotherdepartment and operate as efficiently, because they arenot dependent upon the engineering staff which makes up thecommunications department.There are 23 telephone operators who work under the supervisionof the chief operator and the supervising telephone operator 4Theyhandle, through the Employer's own private telephone system, allcalls for the Employer's general executive offices at 245 Market Street,.and for the Employer's San Francisco division, one of the Employer's13 main operating divisions.5There is little or no contact or inter-change between these employees and other employees in the samebuilding or in the San Francisco division.They work in their ownseparate area, to which access is generally denied to other employees.Because the switchboard operates on a 24-hour basis, the operatorshave their own shift schedule.The day shifts are rotated, but theSunday, evening, and night shifts are regularly handled by the sameoperators."The operators participate in the same employee benefitsavailable to other employees throughout the system, such as sickleave, holidays with pay, vacations, pension plan, and group insurance.There is no history of collective bargaining for the telephone opera-tors or any of the office or clerical employees in the general executive.2The other departments are the transmission and distribution department,the sub-station department,the hydro-generation department,the steam generation department,the water systems department,the system control department,and the department ofprotection.3The communications department is headed by a general superintendent of communi-cations.In addition to the telephone group this department is composed of four assist-ant engineers,two electricians,an office assistant,a clerk, and a clerk-typist.4 Both the information clerk and the clerk-telephone operator work directly under thesupervision of the chief operator in the same room as the other operators,and have dutiesdirectly related to the full-time operators.The information clerk, who wears a bead set,provides telephone listings and other general information on incoming calls.The clerk-telephone operator does some clerical work occasioned by the operation of the switchboard,as well as working as an operator.For operating purposes,the Employer's entire system is subdivided into 13 geographicaldivisions.The functions of the divisions are to administer the policies made by theEmployer's general executive offices;they have no executive authority.There are approxi-mately 1,200 employees working at the general executive offices, and about 1,700 in theSan Francisco division,including physical employees.8'1'he permanent assignments were made at the request of the employees who work onthese shifts, PACIFIC GAS & ELECTRIC COMPANY617offices at 245Market Street.? In prior representation proceedings,the Board has found division or department-wide units of office andclerical employees appropriate for collective bargaining."Thesebargaining units were established on the basis of the bargaining pat-.tern for employees in the Employer's system.9Telephone operators..recovered under the collective bargaining agreements for these. aunits."The unit proposed by the Petitioner does not correspond with anyemployee unit grouping found to constitute an appropriate unit inother parts of the Employer's system.No special factors appear inthe instant case which would warrant establishing the telephone op-erators in a separate unit."The only basis for establishment of theproposed unit, that we can perceive, is the extent of the Petitioner'sorganization among these employees.The Act, however, precludes afinding on this basis alone. 12Under these circumstances, and the en-tire record in the case, we find that the unit of telephone operators,sought by the Petitioner is not appropriate for bargaining purposes,.and we shall dismiss the petition.ORDERUpon the entire record in this case, the National Labor RelationsBoard hereby orders that the petition herein be, and it hereby is,,dismissed.7The office and clerical employees of the San Francisco division are covered by a collec-tive bargaining contract with the Petitioner.There is no contact or interchange betweenthe employees in the general executive offices and those in the San Francisco division.There are, however,some clerks located in the San Francisco division,doing the typeof work usually done by division employees,who report to department heads in the generalexecutive offices.These employees are covered by the contract for the San Franciscooffice and clerical employees.There are no clerksat 245 MarketStreet who do workwhich normally is performed by employees in the divisions.6Pacific Gas and Electric Company,67 NLRB. 761 ; 61 NLRB 468 ; 57 NLRB 1129 ;.55 NLRB 427; 52 NLRB 1204; 51 NLRB 301; 49 NLRB 810.9In November 1949,the Board found appropriate a system-wide unit of the Employer's,physical employees,notwithstanding a history of bargaining on a divisional basis, on the-ground that it was the optimum unit for representation of the Employer's physical employ-ees.PacificGas and Electric Company,87 NLRB 257.10The telephone work in most of the divisions, as in the case of the general executiveofnces, is an incidental service operation.'n Cf.Mergenthaler Linotype Company,89 NLRB 686.11The Halle Bros. Company,91 NLRB 100.